Citation Nr: 0706112	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for lumbar disc 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The veteran testified at a hearing before the Board at the RO 
in August 2006.  


FINDINGS OF FACT

1.  A February 2001 rating decision denied service connection 
for lumbar disc disease; the veteran was notified of that 
determination and apprised of his procedural and appellate 
rights, and he did not file a notice of disagreement (NOD) 
within one year, in response, to initiate a timely appeal.  

2.  The evidence added to the record since that February 2001 
decision is either cumulative of evidence already of record 
and considered or does not raise a reasonable possibility of 
substantiating this claim.


CONCLUSION OF LAW

The evidence received since the February 2001 rating 
decision, which denied the veteran's claim for service 
connection for lumbar disc disease, is not new and material 
and this claim is not reopened; the February 2001 rating 
action is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a June 2004 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA treatment 
records through June 2005 have been obtained and, as 
mentioned, he had a hearing.  He has not identified any 
additional evidence that needs to be obtained.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board 
finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in September 2004 - so not until after sending the 
veteran a VCAA letter in June 2004.  Consequently, there was 
no error in the timing of the VCAA notice.  And although he 
since has received additional VCAA notice in March 2006 (so 
subsequent to the September 2004 decision), this is 
nonprejudicial as he indicated in an April 2006 statement in 
response to that notice that he had additional evidence to 
submit to substantiate his claim.  He again referred to this 
additional evidence during his August 2006 hearing at the RO 
with the Board, but he then acknowledged that he could not 
obtain this promised supporting statement because his doctors 
at the local VA medical center (VAMC), although supportive of 
his claim, indicated they were not allowed to submit these 
type statements.  He had also earlier referred to this 
additional supporting evidence in his June 2005 substantive 
appeal (on VA Form 9).  Since, however, even he admits this 
purported medical nexus statement is not forthcoming, the 
Board will go ahead and adjudicate his pending appeal.  Cf. 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.

As mentioned, the veteran was provided notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection.  Although he was not provided notice 
of the type of evidence necessary to establish a downstream 
rating for the disability or an effective date if this 
benefit is granted, the Board's conclusion that new and 
material evidence has not been presented to reopen his claim 
renders the downstream rating and effective date aspects of 
his claim moot.  

Also, in another decision during the pendency of this appeal, 
the Court held that, in the context of a claim to reopen, 
VCAA notice must include an explanation of 1) the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought, and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  In this case at hand, the veteran has 
previously been provided the basic requirements for 
establishing his entitlement to service connection numerous 
times, in particular, in the February 1993 statement of the 
case (SOC) prior to the January 1995 Board decision.  In 
addition, the May 2005 SOC clearly provided him an 
explanation of what constitutes new and material evidence to 
reopen his previously denied claim, as determined by the 
evidence that was of record at the time of the prior final 
denial.  

Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his claim 
at this time.  See Mayfield v. Nicholson (Mayfield III), 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of an appellant's claim and absent the filing of a 
substantive appeal (VA Form 9 or equivalent statement) within 
the remainder of that year or within 60 days of the mailing 
of the statement of the case (SOC), whichever is later, a 
rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the Court has 
indicated that a two-step analysis is required.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 
140 (1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The veteran's claim for service connection for a low back 
disorder was first considered, and denied, in January 1971 on 
the basis the disability was not shown on his separation 
examination and he had submitted no evidence of a then 
current disability.  Subsequently, his claim was denied on 
six other occasions, including by the Board in March 1997.  
The most recent prior adjudication was in February 2001, when 
the RO determined that new and material evidence had not been 
presented to reopen his claim; he was notified of that 
decision and apprised of his procedural and appellate rights, 
and he did not file a notice of disagreement (NOD) within one 
year, in response, to initiate a timely appeal.

The evidence that was of record at the time of the February 
2001 decision primarily consisted of the veteran's service 
medical records (including additional service medical records 
that were received in 1998), VA and private treatment 
records, and his testimony at a personal hearing before a 
hearing officer at the RO in September 1992.  That evidence 
showed the veteran sustained a low back strain while playing 
football during service, in August 1966; heat, rest, 
analgesics, and a muscle relaxant were prescribed.  Although 
he was hospitalized for several days and reported numbness in 
his right leg, the examiner indicated that the numbness was 
probably related to compromised circulation from lying in a 
"malposition," rather than to a lumbar disc problem.  On 
discharge, it was noted that virtually all his symptoms of 
muscle strain had disappeared.  An examiner in September 1966 
had stated the distribution of the veteran's reported right 
leg numbness was "peculiar."  A notation in November 1966 
indicates his back was then asymptomatic.  He was again seen 
in February 1968, complaining of low back pain after he 
reportedly had fallen the previous evening after drinking; no 
pertinent abnormal clinical findings or other pathology was 
found and the examiner questioned whether the veteran was 
malingering.  At the time of his military separation 
examination in July 1968, he reported the 1966 back injury 
that had resulted in "paralysis of the right leg."  
Examination of his back at that time, however, was 
unremarkable.  

A VA clinic record in November 1975 notes the veteran's 
complaint of aching pain across his lumbosacral area of one 
week's duration.  Few abnormal clinical findings were 
recorded; the examiner's diagnosis was "Low back pain - ? 
lumbosacral strain."  

Private medical records show that the veteran slipped and 
fell at work in May 1990, producing discomfort and numbness 
in his right leg and foot.  He informed the examiner that, 
when he was hospitalized during service for treatment of his 
back injury, he was told he had three different disc lesions 
and was offered surgery, but he refused; he indicated that 
"it took him a year to recover" and he went back to playing 
football.  He advised the examiner that, since then, he had 
experienced about two other episodes of back pain that were 
severe enough to limit his activities.  X-rays reportedly 
showed some narrowing at L4-5, as well as degenerative 
changes at L5-S1.  The examiner's diagnosis was lumbar strain 
with degenerative changes at L5-S1.  

The veteran underwent an orthopedic evaluation for insurance 
purposes in October 1990.  The examiner recorded the 
veteran's report that he didn't have too much trouble with 
his back after service until 1983, when he started using 
heavy equipment in his job.  He apparently continued to be 
troubled with his back after the injury in May 1990, but the 
October 1990 examiner noted that the veteran then had 
"really no symptoms whatsoever."  He was given a referral 
for physical therapy.  

Private treatment records dated in July 1991 reflect the 
veteran's evaluation after another injury at work when he 
lifted a mop bucket full of water over a four-foot sink.  He 
reported the sudden increase in lower back pain radiating 
into his right leg, with the leg pain being worse than the 
back pain.  He indicated that he had experienced occasional 
back pain since the football injury in service, but had 
always managed very well, including doing heavy work.  An MRI 
of his lumbar spine in July 1991 reportedly showed a large 
herniation at L3-4 and a bulge at L4-5 without impingement or 
herniation.  The examiner recommended the veteran avoid any 
work involving heavy lifting.  

The veteran was evaluated in March 1992 in conjunction with a 
Worker's Compensation claim.  The examiner concluded that, 
based on the history given by the veteran, it was his opinion 
that the veteran's herniated disc occurred in 1966 and that 
the injuries in 1990 and 1991 represented temporary 
aggravations of the previous herniation, rather than 
permanent aggravation.  

The Board remanded the veteran's claim in January 1995 to 
obtain a comprehensive orthopedic examination with an opinion 
as to whether his then current back disorder was due to the 
injury in service or, instead, more likely due to the noted 
post-service injuries to his back; he failed to report for 
that examination, however.  

VA and private records indicate the veteran sustained another 
back injury at work in March 1999 when he slipped while 
washing the windshield of his truck.  He was evaluated by an 
insurance examiner in June 1999.  That examiner stated the 
veteran reported his in-service back injury, but the examiner 
indicated that, based on what the veteran told him, it did 
not appear that injury resulted in any kind of service-
connected disability, although the veteran told him he was 
diagnosed as having a lumbar disc at that time.  The examiner 
stated the veteran denied any other back injuries.  In 
response to several questions that were posed relating to the 
apparent insurance claim, the examiner stated, among other 
things, that he had no knowledge of any pre-existing injury 
or condition that caused his current back condition, 
but rather that the recent work injury was the major 
contributing factor in the development of the veteran's 
current symptoms.

Another private physician evaluated the veteran in December 
1999.  His report was based on the medical history obtained 
from the veteran and on his examination of him.  The examiner 
stated the veteran had experienced chronic lower back pain 
since his injury during service in 1966.  He concluded that 
it would be "a challenge" for the veteran to return to a 
competitive work environment, considering his bilateral 
carpal tunnel syndrome and his lower back; his diagnoses 
included chronic back syndrome and degenerative disc disease, 
lower back.  

The previous adjudications have denied the veteran's claim 
primarily on the basis that the evidence did not show an 
etiologic relationship between his then current low back 
disorder and the back injury in service.  It should be noted 
that, in denying his claim, a rating decision in April 1992 
gave no probative weight to the favorable opinion by the 
private physician in March 1992 because the opinion was based 
on history provided by the veteran that was not supported by 
the service records or subsequent treatment records.  The 
last adjudication, a rating decision in February 2001, 
reopened the veteran's claim but still denied service 
connection based on all the evidence of record.  

Evidence added to the record since February 2001 consists 
primarily of the report of a VA MRI of the lumbar spine in 
August 2001, records of the veteran's evaluation for 
complaints of back pain in May 2004, the reports of VA 
consultations in April 2005 and June 2005, and the veteran's 
testimony during his August 2006 hearing at the RO before the 
Board.  

The MRI report noted findings essentially as reported on the 
previous MRI examination.  The treatment records dated in May 
2004 note the veteran's complaint of back pain and stiffness 
and some numbness of two weeks' duration, as well as the 
report of another lumbar spine MRI; those records do not 
contain any other reference to the etiology of his symptoms 
and no reference to his back injury during service.  The 2001 
and May 2004 medical records are merely cumulative of 
evidence that was previously of record and considered.  They 
show nothing more than the presence of a low back disorder 
that had clearly been demonstrated on many prior occasions.  
That evidence, therefore, is not new.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam).

The April and June 2005 consultation reports, however, are 
new.  They were not previously of record and they do relate 
to the question at issue.  The April 2005 examiner recorded 
the history of the veteran's back disorder, again as reported 
by him personally.  The examiner acknowledged that she had no 
records to review.  She indicated that the noted findings can 
occur with the normal aging process and can also be 
accelerated after trauma.  She concluded that, "[i]t is 
possible, but not definite with current information," that 
post-traumatic injuries to the spine can lead to further 
degenerative changes with aging.  Finally, another examiner 
who had also seen the veteran stated that, based on his 
current imaging studies, she did not think she could 
definitely link his current symptoms to the remote injury, 
only that there was a possible correlation.  The VA examiner 
in June 2005 discussed only the current findings and 
treatment suggestions, and did not provide any comment 
concerning any possible link between the veteran's current 
low back disorder and his back injury during service.  

During his hearing before the Board, the veteran testified at 
some length regarding the initial injury in service and the 
symptoms he had experienced during the many years since.  
While the Board finds his testimony to be credible and 
sincere, it is not material to the question of whether his 
current low back disorder resulted from his back injury in 
service.  As mentioned, the Court has held that persons 
without medical training (i.e., laymen) are not competent to 
comment on an issue such as proximate causation.  See 
Espiritu, 2 Vet. App. at 494-95.  Indeed, in Routen v. Brown, 
10 Vet. App. 183, 186 (1997), the Court specifically noted 
that "[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C.A. § 5108."  And aside from 
this, the veteran essentially is merely reiterating arguments 
of why he believes his current low back problems are a 
residual of his injury in service.  He made these same 
arguments when the RO and Board previously denied his claim 
on the several earlier occasions, so his repeat testimony is 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).



And as for the medical opinions that raise the possibility of 
a relationship between the current low back disability and 
the injury in service, the April 2005 examiner admittedly did 
not review any of the veteran's medical records to form the 
basis of her opinion.  She readily acknowledged that she had 
based her opinion, instead, entirely on his self-recounted 
history.  This is critically significant because the Court 
has previously rejected a medical opinion as "immaterial" 
where there was no indication the physician had reviewed 
relevant service medical records or any other relevant 
documents that would have enabled the examiner to form an 
opinion on service connection on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Owens 
v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

Therefore, because the recent medical opinions were based 
primarily, if not entirely, on information provided by the 
veteran and because the examiners did not have access to his 
relevant service medical records or subsequent treatment 
records, those opinions are not "material" to the question 
at hand.  Furthermore, as mentioned, the veteran indicated 
during his August 2006 hearing that he was unable to obtain 
the necessary supporting statement from his doctors at the 
VA hospital - despite having earlier indicated that he would 
be submitting this additional evidence when filing his June 
2005 substantive appeal (VA Form 9) and when responding in 
April 2006 to his VCAA Dingess development letter.  
He indicated his VA doctors simply will not submit such a 
statement on his behalf, which is why the Board went ahead 
and decided this appeal on the basis of the evidence already 
of record, rather than remand this case and try and obtain 
this additional evidence.  It is not forthcoming, even if 
requested, so further development in this regard would be 
futile.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  See, too, Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

For these reasons and bases, the additional evidence 
submitted or otherwise obtained since the RO's February 2001 
decision does not raise a reasonable possibility of 
substantiating the veteran's claim.  Because this additional 
evidence is not new and material, it is insufficient to 
reopen his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In 
the absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for a 
low back disorder is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


